*366
ORDER

PER CURIAM.
AND NOW, this 22nd day of January, 2009, the Order of the Commonwealth Court is AFFIRMED, without prejudice to Appellant’s right to seek immediate relief in the Bucks County Court of Common Pleas. See Commonwealth v. Williams, 909 A.2d 419 (Pa.Cmwlth.2006) (holding inmate’s challenge to county clerk of court’s assignment of costs should be filed in the trial court); Commonwealth v. Parella, 834 A.2d 1253 (Pa.Cmwlth.2003) (holding inmate’s complaint regarding Act 84 deductions should be filed in trial court where inmate seeks to remove financial obligations improperly assigned to him).